Citation Nr: 0737540	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO. 04-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial rating for bilateral tinnitus in 
excess of 10 percent. 

2. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities. 

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for insomnia claimed as 
secondary to the service-connected tinnitus and hearing loss 
disabilities. 

5. Entitlement to service connection for a psychiatric 
disorder claimed as secondary to the service-connected 
tinnitus and hearing loss disabilities. 

6. Entitlement to service connection for a right leg disorder 
claimed as secondary to hypertension.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased initial evaluation for 
bilateral tinnitus, presently rated as 10 percent; service 
connection for hypertension; service connection for insomnia 
and a psychiatric disorder, claimed as secondary to service-
connected tinnitus and hearing loss disabilities; service 
connection for a right leg disorder claimed as secondary to 
hypertension; and a total disability rating based upon 
individual unemployability due to service-connected 
disabilities. 

The Board remanded the stated claims in June 2006 for further 
development. 

The issues of service connection for insomnia and a 
psychiatric disorder, claimed as secondary to service-
connected tinnitus and hearing loss disabilities and a total 
disability rating based upon individual unemployability due 
to service-connected disabilities being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 

2. On enlistment examination in September 1967, the veteran 
had a blood pressure reading of 134/80.

3. On separation examination in August 1970, the veteran had 
a range of blood pressure readings of 138/88, 136/88, 138/80, 
and 130/88, described by the examiner as normal blood 
pressure range. 

4. The veteran has claudication of the right upper leg 
(claimed as a right leg disorder) caused by his hypertension. 

5. Service connection is not in effect for hypertension. 

6. Claudication of the right leg (claimed as a right leg 
disorder) is not due to, nor is it a result of or aggravated 
by any service-connected disability. 


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d. 1344, 
(Fed.Cir. 2006).

2. Hypertension was not incurred in or aggravated by service, 
nor may it be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137,1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007); VAOPGCPREC 3-03 (July 16, 2003); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

3. Claudication of the right leg (claimed as a right leg 
disorder) is not secondary to any service-connected 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). 

Notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the veteran; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (2007). By letters dated in May 2003, and June 2003, 
the veteran was advised in accordance with the law, prior to 
the August 2003 rating decision. He was sent additional 
notices in October 2003, August 2004, August 2005, and 
September 2006, in accordance with the requirements of C.F.R. 
§ 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. This 
notification was received by the veteran in July 2006. 
Moreover, since the preponderance of the evidence is against 
the aforementioned claims, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records, private treatment 
records and medical records from the Social Security 
Administration (SSA), used in deciding his claim for SSA 
disability benefits. A VA examination was also afforded the 
veteran, pursuant to the duty of assist. Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). There are 
no known additional records to obtain. 

A hearing was offered, and the veteran declined. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 
38 C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.

Tinnitus

Service connection was established for tinnitus by rating 
decision of August 2003. A 10 percent rating was assigned, 
effective from April 2003. This evaluation has been in effect 
to this date. This is an initial rating from the grant of 
service connection. 


The veteran requested an increased rating for bilateral 
tinnitus, as he argues it is more severe than a 10 percent 
rating reflects. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted. 

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 
38 C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award an increased schedular evaluation 
for tinnitus the veteran's appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). The provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter. Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

Service Connection-Hypertension

The veteran maintains that he has hypertension as a result of 
service. He asserts that he did not have hypertension prior 
to service and that he was noted to have the disability at 
separation examination from service, and that he has been 
treated for the condition since that time. 




Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
for hypertension may be presumed if it is shown to a degree 
of 10 percent disabling within the first post service year. 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

For VA rating purposes, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater. The term "isolated systolic hypertension" means 
that the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm. 
38 C.F.R. § 4.104, Code 7101 Note 1.

Under Diagnostic Code 7101, a 10 percent rating will be 
assigned with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. See 38 C.F.R. § 4.104, Code 7101.

As an initial matter, the veteran is presumed to have been in 
sound physical condition at the time he entered active 
military duty. This finding is contrary to that made by the 
RO, which found that the veteran had a preexisting 
hypertensive disorder which was not aggravated by service. 
Because this finding essentially only requires that competent 
evidence of a causative factor be found between the veteran's 
military service and the current diagnosis, no prejudice 
inures to the veteran because of this action. See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (Holding in part that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby. ).

Service medical records show no findings, treatment or 
diagnosis of hypertension on enlistment examination upon 
entrance on to active duty in September 1967. The veteran's 
blood pressure reading on enlistment examination was 134/80. 
The veteran answered "no" on the Report of Medical History 
to the question "have you ever had or have you now high or 
low blood pressure?" 

During service, the veteran had no findings, treatment, or 
diagnosis for hypertension. In January 1970, the veteran 
answered "no" when asked on a Dental Health Information 
Questionnaire, "Has physician ever told you that you had 
high blood pressure?" On the separation examination in 
August 1970, the veteran's blood pressure reading for 
examination was 134/88. Additional readings taken on 
examination were range of blood pressure of 134/88; 138/80; 
and 130/88. The veteran answered "yes" on the Report of 
Medical History to the question "have you ever had or have 
you now high or low blood pressure?" The physician's summary 
indicated that the veteran was told before his induction 
physical that he had high blood pressure; that he was 
administered continuous medicine in civilian life which was 
not noted on induction physical, but that he was asymptomatic 
at the time. The range of blood pressure of 136/88, 138/80, 
and 130/80 was described as normal. 

Since service, the first medical evidence of record that 
showed that the veteran has hypertension was in 
February 1994. Although his blood pressure was 138/87 at that 
time, the notation of the record indicated that the veteran 
was using blood pressure medication. That same year in 
July 1994, his blood pressure was elevated to 160/104. In 
April 1997, his blood pressure was noted to be 174/104. In 
September 1997, a medical notation from I. N. Kutty, MD, the 
veteran's psychiatrist, indicated that there was a past 
history of hypertension. 

The veteran underwent a VA examination in May 2007. The 
examiner reviewed the entire claims folder and indicated that 
the veteran had hypertension, not well controlled at the 
present. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 
The examiner observed that he could not state that the 
veteran had hypertension before the year of 1967, i.e., prior 
to his acceptance into active military service. He observed 
that the veteran had pre-hypertension as early as 1970 and 
had stage 1 hypertension diagnosed as early as 1999. 

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003. A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The veteran entered service absent a notation of hypertension 
on his September 1967 enlistment examination; thus, he is 
presumed to have entered service in sound condition. 38 
U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 
(1994). The presumption of soundness has attached, therefore, 
VA holds the burden of proving by clear and unmistakable 
evidence that both (1) the veteran's disease or injury pre-
existed service and (2) that such disease or injury was not 
aggravated by service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence). It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable." Cotant v. 
West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 
261; id. at 263 (Nebeker, C.J., concurring in part and 
dissenting in part). 

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

There is no competent medical evidence dated prior to the 
September 1967 enlistment examination which reflects a 
diagnosis of hypertension. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). The veteran maintains that he did not have 
hypertension prior to service. Only a statement in service on 
the separation examination Report of Medical History shows 
any preservice notation of hypertension. With the evidence 
showing the veteran's blood pressure on entrance into service 
as normal, no findings, treatment, or diagnosis of 
hypertension during service, and blood pressure in the normal 
range on separation examination in August 1970, there is 
insufficient evidence to rebut the presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). In this 
regard, the veteran has a current diagnosis of hypertension, 
but there is no medical evidence that shows that he was 
diagnosed with this disorder to a 10 percent degree within 
one year of service discharge. The earliest evidence of 
record showing the possibility of hypertension after service 
is in 1994, more than 20 years after service. 

The August 2007 VA examiner in his opinion stated that he saw 
evidence of hypertension diagnosed as early as 1999. With no 
medical evidence of hypertension in service, no medical 
evidence of hypertension to a 10 percent degree within one 
year of service discharge, the first medical evidence of 
hypertension more than 20 years after service, and no medical 
evidence linking hypertension to an event in service, service 
connection for hypertension is not warranted. 

Secondary Service Connection-Right Leg Disorder 

The veteran asserts that he has claudication of the right leg 
(claimed as a right leg disorder), secondary to hypertension. 

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310. When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition." Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

The veteran was diagnosed with claudication of the right 
upper leg in January 2002. He claims that the condition 
warrants service connection because it was caused by his 
hypertension. In order for service connection to be warranted 
on a secondary basis, the veteran's right leg disorder must 
be due to or aggravated by a service-connected disability. 
The veteran's hypertension is not service-connected and the 
evidence does not show, nor does the veteran allege that this 
condition is due to any other service-connected disability. 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed.Cir. 
2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).    

As the disposition of this secondary service connection claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As a 
consequence, service connection for a claudication of the 
right leg (claimed as a right leg disorder) is not warranted 
by law. 
38 C.F.R. § 3.310(a)(b). 


ORDER

An initial rating in excess of 10 percent for bilateral 
tinnitus id denied. 

Service connection for hypertension is denied.

Service connection for claudication of the right leg (claimed 
as a right leg disorder), secondary to hypertension is 
denied. 


REMAND

The veteran claims that he has insomnia and a psychiatric 
disorder, secondary to his service-connected bilateral 
tinnitus and hearing loss disabilities. Additional 
development is necessary in regard to these claims. 

In the June 2006 Board remand, it was raised that the 
veteran's insomnia and psychiatric claims were asserted to be 
secondary to the veteran's service-connected bilateral 
tinnitus and hearing loss disabilities, in whole or in part, 
to include by way of aggravation. It was indicated that some 
private medical evidence of record might show some connection 
between the conditions as alleged by the veteran. Of note, a 
June 2005 VA examination report indicates the veteran 
complained of difficulty sleeping because of tinnitus.

The duty to assist required medical examination when such 
examination is necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board remand 
required that the issue of aggravation with regard to 
insomnia and psychiatric disorders be addressed. In 
July 2006, a VCAA letter was sent to the veteran indicating 
what was necessary to show aggravation. The VA examination of 
May 2007 addressed the issue of hypertension, but not 
insomnia or a psychiatric disorder. The June 2007 
supplemental statement of the case (SSOC) discussed no 
evidence of complaint, diagnosis or treatment for either 
insomnia or a psychiatric disorder. The SSOC indicated that 
both disorders were related to the veteran's nonservice-
connected back injury. Aggravation, per Allen and 38 C.F.R. 
§ 3.310(b), was not discussed. 

In an August 2007 statement submitted by the veteran 
indicating that he had no other evidence to submit, he again 
said that his marital problems and nonservice-connected back 
disorder that previously interfered in part, with his sleep 
and caused his psychiatric problems, had resolved. However, 
he claims that his tinnitus and hearing loss still aggravate 
his sleep causing him insomnia and anxiety and depression. 

He again raised VA's lack of receipt of his treatment records 
from his private psychiatrist, Dr. Kutty, that he states 
still provides him psychiatric treatment. A review of the 
claims file shows that treatment records from Dr. Kutty dated 
from August 1997 to June 2003 are associated with the claims 
folder. A June 2003 medical report does document complaints 
of ringing in the ears, hearing loss, and back problems. VA 
has no records from Dr. Kutty since June 2003. The veteran's 
back complaints have resolved, but he still alleges treatment 
for insomnia and a psychiatric disorder from Dr. Kutty. These 
claims for service connection have not been adjudicated on 
the basis of aggravation by his service connected tinnitus 
and hearing loss. This must be done prior to final 
adjudication of these claims. 

Based on the foregoing, this case is REMANDED to the RO via 
the AMC for the following:

1. After obtaining an appropriate release 
of information form, the AMC/RO should 
attempt to obtain all psychiatric records 
from Dr. Kutty, if any, from June 2003 to 
the present for psychiatric treatment 
provided to the veteran and associate 
those records with the claims folder. 

2. After receipt of the psychiatric 
treatment records from Dr. Kutty, if any, 
the veteran should be afforded a VA 
psychiatric examination if deemed 
necessary by the RO/AMC. All indicated 
studies should be performed. The claims 
folder and a copy of this remand should 
be provided to the examiner for review 
prior to examination of the veteran. An 
opinion should be rendered indicating 
whether the veteran's insomnia and/or 
psychiatric disorder is aggravated by the 
veteran's service-connected bilateral 
tinnitus and/or hearing loss. A rationale 
must be provided for all opinions and 
conclusions reached. 

3. After the above development is 
completed, adjudicate the claims, to 
include entitlement to a total rating 
based upon individual unemployability due 
to service-connected disabilities, 
considering all of the evidence of 
record. The service connection claims for 
insomnia and a psychiatric disorder, 
secondary to the veteran's bilateral 
tinnitus and/or hearing loss must be 
evaluated on the basis of aggravation. If 
the benefits sought on appeal remain 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case. Thereafter, the case should 
be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The issue of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is held in abeyance during the pendency of this 
REMAND. 


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


